Citation Nr: 1116333	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  08-09 981A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder, to include as secondary to in-service head trauma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel

INTRODUCTION

The Veteran had active service from May 1965 to April 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Seattle, Washington, in which the RO determined that new and material evidence had been submitted and reopened the Veteran's claim of entitlement to service connection for a psychiatric disorder, to include as secondary to in-service head trauma.  In that same rating action, the RO denied the aforementioned claim on the merits.

Irrespective of the RO's actions, the Board must still determine whether new and material evidence has been received to reopen the claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).  Thus, the issue on appeal has been characterized as set forth on the title page.

In this case, the Veteran has provided testimony that is pertinent to the issue on appeal in hearings with two different Veterans Law Judges.  In July 2007, the Veteran testified at a Travel Board hearing before a Veterans Law Judge.  Subsequently, in an October 2007 decision, the Veterans Law Judge who had presided over the July 2007 hearing noted that during the hearing, the Veteran testified that he disagreed with the February 2007 decision in which the RO reopened his claim for service connection for a psychiatric disorder and denied the underlying claim on the merits.  In Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993), the Court of Appeals for Veterans' Claims (Court) held that testimony at a hearing, once reduced to writing, can be construed as a notice of disagreement (NOD) for the purpose of initiating an appeal.  Thus, since the Veteran's testimony had been reduced to writing, the Board determined that he had submitted an NOD to the February 2007 rating action.  Accordingly, the Board remanded the new and material claim to the RO for the issuance of a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  In February 2008, the RO issued an SOC and in April 2008, the Veteran submitted a timely substantive appeal (VA Form 9).  Pursuant to his request, in January 2011, while sitting at the RO, the Veteran testified at a videoconference hearing before a different Veterans Law Judge.  The hearing was pertinent to the new and material claim that is currently on appeal.  Transcripts of the July 2007 and January 2011 hearings are associated with the claims file.  

In such circumstance, a panel of three judges must participate in the decision, which must include the Veterans Law Judges who had hearings with the Veteran.  See 38 C.F.R. § 20.707 (2010).

In the January 2011 videoconference hearing, the Veteran testified that he currently had headaches as a result of an in-service motor vehicle accident (MVA) which resulted in head trauma.  This issue has already been adjudicated, but it appears that the Veteran is raising the issue anew.  In addition, the Veteran also maintained that he currently had a brain disorder that was secondary to his in-service head trauma.  Accordingly, the issues of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for headaches, to include as secondary to in-service head trauma, and entitlement to service connection for a brain disorder, to include as secondary to in-service head trauma, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

The decision set out below grants the application to reopen the claim for service connection for a psychiatric disorder, to include as secondary to in-service head trauma.  The underlying issue for service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  By a September 2004 rating decision, the RO denied the Veteran's claim for service connection for a psychiatric disorder, to include as secondary to in-service head trauma, on the basis that the Veteran had failed to submit new and material evidence; after the Veteran was provided notice of his appellate rights, he did not appeal the rating decision. 

2.  In June 2006, the Veteran filed an application to reopen his claim.

3.  Additional evidence received since the September 2004 rating decision is new to the record and relates to an unestablished fact necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 2004 rating decision, in which the RO denied the Veteran's claim for service connection for a psychiatric disorder, to include as secondary to in-service head trauma, on the basis that the Veteran had failed to submit new and material evidence, is final.  38 U.S.C.A. § 7105 (West 2002).

2.  The evidence received since the September 2004 rating decision is new and material, and the claim of entitlement to service connection for a psychiatric disorder, to include as secondary to in-service head trauma, is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claim to reopen based on new and material evidence with respect to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002 & Supp. 2010).  Given the favorable outcome as noted below, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Certain chronic disabilities, to include psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  38 C.F.R. § 3.303; see also, e.g., Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

The Veteran's original claim of entitlement to service connection for a psychiatric disorder, to include as secondary to in-service head trauma, was denied in an August 1998 rating decision.  The RO stated that the Veteran's service treatment records showed that he was involved in an MVA, where he bumped his head and was treated for lacerations on the scalp.  However, the records were negative for any complaints or findings of a psychiatric disorder.  In addition, although the evidence showed that the Veteran currently had paranoid schizophrenia, there was no evidence linking a current psychiatric disorder, to include paranoid schizophrenia, to the Veteran's period of active service, to include his in-service head trauma.  In January 2003 and September 2004 rating decisions, the RO continued to deny the Veteran's claim for a psychiatric disorder, to include as secondary to head trauma, on the basis that he had failed to submit new and material evidence.  Following the September 2004 rating decision, the Veteran was provided notice of the decision and of his appellate rights.  He did not file an NOD.  Therefore, the September 2004 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2010).    

Nevertheless, a claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108.  Because the September 2004 rating action was the last final disallowance, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claim for service connection should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).

For claims filed on or after August 29, 2001, such as this claim, new evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the September 2004 rating decision, the evidence of record included the Veteran's service treatment records and a March 2003 statement from the Veteran.  The Veteran's service treatment records reflect that in December 1966, he was involved in an MVA where he was thrown out of the car and bumped his head, but did not lose consciousness.  Upon arrival to the emergency room, he was alert and oriented, although he admitted to having had two beers.  It was reported that the Veteran was slightly hostile but stable and sure of his movements.  He was treated for lacerations on the scalp and other injuries to his hands.  Diagnostic tests, to include a skull x-ray done at that time, found no skull fracture and no concussion.  Rather, the x-ray indicated that the Veteran had a benign lesion in the left frontal bone, likely unrelated to the accident.  No other abnormalities were found.  In April 1967, the Veteran underwent a separation examination.  At that time, in response to the question of whether he had ever had or if he currently had depression or excessive worry, or nervous trouble of any sort, he responded "no."  The Veteran was clinically evaluated as "normal" for psychiatric purposes.  

By an August 1989 rating decision, the RO granted service connection for status post lacerations of the Veteran's scalp, as residuals of the in-service head injury, with benign lesion.  

In March 2003, the Veteran submitted a statement in which he maintained that at the time of his in-service MVA, he injured his head and lost consciousness.  He further contended that after his MVA, he started to hear voices.  According to the Veteran, he continued to hear voices after his discharge.  He reported that he currently had a psychiatric disorder that was related to his in-service head trauma.

In regard to the evidence received subsequent to the September 2004 rating decision, such evidence includes a VA Medical Center (VAMC) outpatient treatment record, dated in July 2005.  In the July 2005 outpatient treatment record, W.E.L, M.D., a VA psychiatrist, stated that while the Veteran was in the military, he was in an MVA where he sustained a hairline fracture of the right parietal region and was unconscious for five to 10 minutes.  Subsequently, the Veteran had his scalp laceration sutured.  According to Dr. L., after the Veteran's in-service head injury, he started to hear voices.  In 1996, he was diagnosed with schizophrenia.  Dr. L. diagnosed the Veteran with organic psychotic disorder with mood traits.  He reported that there was strong evidence that the Veteran's auditory hallucinations were secondary to his in-service head injury.  Dr. L. indicated that the Veteran did not relate like the usual schizophrenic individual.

At the time of the September 2004 rating decision, the RO continued to deny the Veteran's claim for a psychiatric disorder, to include as secondary to in-service head trauma, on the basis that he had failed to submit new and material evidence.  The RO reported that the evidence of record was still negative for any evidence showing a relationship between a current psychiatric disorder and the Veteran's period of service, to include his in-service head injury.  The Board has reviewed the evidence received since the September 2004 rating decision and has determined that the July 2005 VAMC outpatient treatment record is new and material.  In the July 2005 record, Dr. L. linked the Veteran's auditory hallucinations, which were a symptom of his diagnosed organic psychotic disorder with mood traits, to his in-service head injury.  The credibility of Dr. L.'s statement must be presumed for the purpose of determining the newness and materiality of such evidence per Justus, 3 Vet. App. at 510.  A supportive nexus opinion was not previously of record; such evidence raises a possibility of substantiating the service connection claim for a psychiatric disorder, to include as secondary to in-service head trauma.  Therefore, in light of the above, the Board finds that new and material evidence has been obtained and that the claim for service connection for a psychiatric disorder, to include as secondary to in-service head trauma, is reopened.  38 C.F.R. § 3.156.  The Board's decision is strictly limited to the reopening of the claim and does not address the merit of the underlying service connection claim.     




ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder, to include as secondary to in-service head trauma; the appeal is granted to this limited extent only.


REMAND

In view of the Board's decision above, the Veteran's claim for service connection for a psychiatric disorder, to include as secondary to in-service head trauma, must be adjudicated on a de novo basis without regard to the finality of the September 2004 rating decision.

The evidence of record includes a VAMC outpatient treatment record, dated in February 1998, which shows that at that time, the Veteran underwent a mental health intake assessment.  The Veteran stated that he had a long history of auditory hallucinations which, in his opinion, stemmed from an in-service head injury which was due to an MVA.  In regard to whether the Veteran had been hospitalized for psychiatric reasons, he stated that he had a history of only one psychiatric hospitalization.  In this regard, he noted that in 1982, he was hospitalized at the Napa State Hospital for a "nervous breakdown."  According to the Veteran, not only he was he treated for auditory hallucinations, but he was also treated for depression.  The Veteran indicated that he did not have any additional psychiatric treatment until he sought treatment from the VAMC in Palo Alto in November 1997.  

In light of the above, the Board notes that the evidence of record is negative for any records from the Napa State Hospital.  In the February 2007 rating action, the RO stated that the records from the Napa State Hospital could be helpful in providing an earlier, independent account of the Veteran's psychiatric history.  Inasmuch as the Veteran's statements have put the VA on notice of the existence of additional treatment records, these records should be obtained prior to the Board's appellate review in this case.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As additional action by the RO may be helpful in either obtaining such putative records, or documented information that the records cannot be obtained, the Board determines that further development in this regard is warranted.  Id.; see generally Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for a psychiatric disorder.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Specifically, appropriate efforts should be taken to obtain copies of the Veteran's treatment records from his hospitalization at the Napa State Hospital in 1982.  All attempts to procure records should be documented in the file.  If records identified by the Veteran cannot be obtained a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  After completion of the above and any other development deemed necessary, the RO should review and re-adjudicate the issue on appeal.  If such action does not grant the benefit claimed, the RO should provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).






			
	MICHELLE L. KANE	JAMES L. MARCH
	             Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals



	                         __________________________________________
V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


